ITEMID: 001-102328
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: KHALIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: The applicant, Mr Vladimir Ivanovich Khalin, is a Russian national who was born in 1963 and lives in Staryy Oskol. He was represented before the Court by Mr A. Malykhin, a lawyer practising in Staryy Oskol. The Russian Government (“the Government”) were represented by Mr G. Matushkin, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant repeatedly sued the regional social authorities for payment of various benefits on account of his participation in the cleaning-up operation following the Chernobyl nuclear disaster. In 2000 – 2005 the Staryy Oskol City Court of the Belgorod Region delivered five judgments in the applicant’s favour, awarding him several lump-sums in arrears and certain regular monetary payments. The judgments became final but their enforcement was delayed by the authorities.
On 15 January 2009 the Court delivered the Burdov (no. 2) pilot judgment cited above. It ordered the respondent State to set up an effective domestic remedy which would secure adequate and sufficient redress for non-enforcement or delayed enforcement of domestic judgments. It also ordered the Russian Federation to grant adequate and sufficient redress, within one year from the date on which the judgment became final, to all victims of non-payment or unreasonably delayed payment by State authorities of a judgment debt in their favour who had lodged their applications with the Court before the delivery of the present judgment and whose applications had been communicated to the Government under Rule 54 § 2 (b) of the Rules of the Court.
The present case was communicated to the Government on 4 June 2008. The Court’s proceedings in the case were adjourned until 4 May 2010 pending the implementation of the pilot judgment (see Burdov (no. 2), cited above, § 146, and point 8 of the operative part). The applicant was informed accordingly.
On 26 April 2010 the Staryy Oskol City Court of the Belgorod Region granted the applicant’s claim for damages resulting from delayed enforcement of the five judgments in his favour. It found that the five judgments had been fully enforced with various delays ranging between one and seven years, and ordered the authorities to pay a total of 235,000 Russian Roubles (approximately 6,000 Euro) in compensation for non-pecuniary damage. In so deciding, the court relied on Article 46 of the Russian Constitution, Articles 151 and 1069 of the Civil Code, and on the Convention provisions, as interpreted in the Court’s case-law.
On 22 June 2010 the judgment was upheld on appeal by the Belgorod Regional Court and became final.
On 24 August 2010 the court award was paid to the applicant.
